DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-9 in the reply filed on 8 September 2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not independent and distinct, specifically because the product invention as claimed cannot be made by another and materially different process.  In support of this argument Applicant cites the specification describing that the individual components of the alloy would have phase separated when cooled from a liquid state, and thus a ternary alloy of Li-Sn-Zn remains elusive.  This is not found persuasive because applicant’s arguments are not commensurate in scope with what is claimed.  Specifically the word ”alloy” by a plain meaning of that term would mean any combination of these elements, regardless of any phase separation.  The word “alloy” would not be limited to a single phase material, as applicant’s arguments would presume.  Applicant’s arguments are further undermined by claim 2, which further limits the invention by introducing the requirement that a single phase be present.  This feature is simply not required in claim 1 at any point.  Applicant has applied for a scope of protection that is much broader than applicant is now arguing in the response to restriction requirement.  For this reason, applicant’s arguments lack persuasive merit.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al., “Experimental Investigation of Ternary Alloys for Fusion Breeding Blankets,” Lawrence Livermore National Laboratory, October 26, 2015, 16 Pages (hereinafter “Choi”). 
Regarding claim 1, Choi teaches a comparison of potential materials for breeder blankets for fusion reactors (see p. 1 and p. 16).  Choi teaches that one such material is the LiSnZn 60/20/20 ternary alloy (see pp. 3-4).  Choi teaches that the alloy is prepared by MA (see 4.2.1 Mechanical Alloying).  Choi teaches that the alloy prepared in such a way characterized by XRD exhibits a single phase similar to the Li7.72Sn4Zn4.28 phase (see p. 5).  Choi teaches that a sample prepared in such a way characterized by DSC  exhibits a single sharp peak, indicative of a single phase material (see 6.4 DSC Run Results (Mechanical Alloying)).  
The description of Choi of a mechanically alloyed material with indication of the Li7.72Sn4Zn4.28 phase by both of XRD and DSC is considered to fall inside of the claimed compositional range, anticipating the entire range.  Applicant is directed to MPEP 2131.03.  
In the alternative, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, even if the “X” value is said to be outside the claimed range, the mechanically alloyed product of Choi has the same basic ternary elements, is produced in the same way, is used to make the same product (breeder blankets), and is generally characterized as exactly the same as applicant’s materials.  The composition of the product of Choi is considered close enough to what is claimed that a prima facie case of obviousness is established.  A mere nominal difference in the composition of the ternary alloy is not considered to patentably distinguish over the prior art teachings where the structure, function, utility processing method and characteristics are the same.    Applicant is directed to MPEP 2144.05. 
Regarding claims 2-6, Choi teaches the same materials, processed in the same way (see 4.2.1 Mechanical Alloying).  Any properties not disclosed would have been considered inherent to the material of Choi.  MPEP 2112. Alternatively, a mere nominal difference in the composition of the ternary alloy is not considered to patentably distinguish over the prior art teachings where the structure, function, utility processing method and characteristics are the same.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1-6 above, and further in view of Huang et al., “Dead lithium phase investigation of Sn-Zn alloy as anode materials for lithium ion battery,” Chinese Science Bulletin, 54 (2009) 1003-1008 (hereinafter “Huang”), and US 2018/0219224 A1 (hereinafter “Esaki”).  
Regarding claim 7-9, Choi is applied as stated above.  Choi does not envision the structures claimed. 
Huang teaches ternary alloys of LiSnZn (see abstract).  Huang teaches that for some electrode materials, dead lithium forms which negatively affects performance (See p. 1003).  Huang teaches that an alloy with formula of LixSn4Zn8-x leads to a desirable reversible capacity (3. Conclusion).  Esaki teaches methods of making electrodes for lithium batteries (See Title, [0013]-[0017]).  Esaki teaches that the electrodes may be made by sintering (See abstract, 0013]-[0017]).  Esaki teaches that the sintered bodies may includes carbon fibers, or nickel (See [0043]).
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the invention of Choi and to have made a LixSn4Zn8-x alloy because Huang teaches that these alloys have reversible capacity (3. Conclusion), and further to have introduced conductive elements in order to improve electron conductivity as taught by Esaki ([0043]).  The combination of known elements to yield predictable results would have been prima facie obvious to the skilled artisan. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734